Citation Nr: 0801196	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-29 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a closed head injury to include mild 
cognitive disorder and depression for the period from August 
27, 2001 to January 13, 2002.

2.  Entitlement to an initial rating in excess of 30 percent 
for residuals of a closed head injury to include mild 
cognitive disorder and depression on and after January 14, 
2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In an August 2002 rating decision, the RO granted 
service connection for a closed head injury at a 
noncompensable disability rating with an effective date of 
August 27, 2001, the date of claim, and denied service 
connection for adjustment disorder with depressed mood.  In a 
November 2002 rating decision issued in December 2002, the RO 
included mild cognitive disorder and depression as part of 
the veteran's closed head injury disability, and increased 
the disability rating to 10 percent.  

In February 2005, the RO reclassified the veteran's closed 
head injury disability with mild cognitive disorder and 
depression, and increased the disability rating to 30 
percent, with an effective date of January 14, 2002.  As this 
does not represent the highest possible benefit, the issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In July 2004, the Board remanded this case for further 
development; it is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  For the period August 27, 2001 to January 13, 2002, the 
veteran was in receipt of the maximum schedular evaluation 
available (10 percent) for his service-connected closed head 
injury disability with mild cognitive disorder and 
depression.

2.  On and after January 14, 2002, the veteran's closed head 
injury disability with mild cognitive disorder and depression 
has not been manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

1.  For the period from August 27, 2001 to January 13, 2002, 
the criteria for a disability rating in excess of 10 percent 
for service-connected closed head injury disability with mild 
cognitive disorder and depression have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102, 3.159, 4.1-14, 4.130, Diagnostic 
Code 8045 (2007). 

2.  On and after January 14, 2002, the criteria for a 
disability in excess of 30 percent for the veteran's closed 
head injury disability with mild cognitive disorder and 
depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 
3.159, 4.1-14, 4.124a, Diagnostic Code 8045, 4.130, 
Diagnostic Code 9434 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports and lay statements have been 
associated with the record.  The appellant was afforded VA 
medical examinations in August 2002 and December 2004.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Since the present 
appeal arises from an initial rating decision, which 
established service connection and assigned the initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Increased rating for the period from August 27, 2001 to 
January 13, 2002

The veteran asserts that, for the period from August 27, 2001 
to January 13, 2002, his service-connected closed head injury 
disability with mild cognitive disorder and depression was 
more severe than the assigned 10 percent disability rating 
suggests and that his disability warrants a higher disability 
rating for this time period.  

The RO rated the veteran's closed head injury disability with 
mild cognitive disorder and depression as 10 percent 
disabling under Diagnostic Code 8045, brain disease due to 
trauma.  38 C.F.R. § 4.124a. Under Diagnostic Code 8045, a 10 
percent rating is warranted for purely subjective complaints 
following trauma, such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma. This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma. Purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc. resulting from brain 
trauma are rated under the diagnostic codes specifically 
dealing with such disabilities. 38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  However, the veteran did not have a 
diagnosis of multi-infarct dementia associated with brain 
trauma and therefore would not warrant a higher rating under 
Diagnostic Codes 8045 or 9304.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045, 4.130, Diagnostic Code 9304 (2007).

Increased rating for closed head injury disability with mild 
cognitive disorder and depression as of January 14, 2002

In its February 2005 rating decision, the RO increased the 
veteran's disability rating to 30 percent for his closed head 
injury disability with mild cognitive disorder and depression 
and reclassified his disability under Diagnostic Codes 8045-
9434.  Since the 10 percent disability rating available 
Diagnostic Code 8045 cannot be combined with any other rating 
for a disability due to brain trauma, the Board interprets 
the RO's decision to allow the veteran a higher disability 
rating by reclassifying the veteran's disability under 
Diagnostic Code 9434 as of January 14, 2002.

The veteran asserts that, for the period from January 14, 
2002, his service-connected closed head injury disability 
with mild cognitive disorder and depression has been more 
severe than the assigned 30 percent disability rating 
suggests and that his disability warrants a higher disability 
rating.  

Under Diagnostic Code 9434, a 30 percent schedular evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A January 2002 VA psychological evaluation reflects that the 
veteran was well groomed, had good eye contact, and no 
evidence of psychosis.  He denied suicidal or homicidal 
ideation and audio or visual hallucinations.  He reported 
poor sleep and depression and crying spells, he denied a 
history of mood swings, euphoria and mania and elaborated a 
great deal with his answers.  The diagnosis was major 
depressive disorder, recurrent and a question of a cognitive 
deficit post head injury.  He was assigned a GAF score of 55.  

An April 2002 VA treatment record shows that the veteran was 
alert and oriented with a bland affect and no evidence of a 
thought disorder.  His mood was mildly depressed.  He was 
diagnosed with adjustment disorder and assigned a GAF of 70.

A June 2002 neuropsychology consultation note shows that the 
veteran was alert and oriented times four, his speech was 
articulate, logical and goal-directed, and his attention to 
tasks generally appeared to be good.  His approach to tasks 
seemed somewhat haphazard and appeared to be poorly planned.  
He had little difficulty with complex or multi-step tasks, 
although his processing speed slowed on more complex tasks.  
His mood and affect appeared to be broad and appropriate to 
content, although he admitted to being mildly depressed and 
anxious.  He had an adequate energy level, and his 
interpersonal manner was congenial and cooperative.  The 
examiner concluded that the results revealed generally intact 
performance across abilities, with mild weaknesses in 
planning and organizing information. This could be attributed 
to the mild closed head injury he experienced and exacerbated 
by his depressive and pain symptomatology.  He was assigned a 
GAF score of 75.

An August 2002 VA mental disorders examination report shows 
that the veteran has variable ability to maintain restful 
sleep.  He was cooperative, alert and oriented in all 
spheres.  His mood was depressed with a constricted affect, 
his speech was soft but within normal limits and auditory and 
visual hallucinations and suicidal and homicidal ideations 
were absent.  Flight of ideas, ideas of reference, delusions 
and paranoia were absent.  His judgment and insight were 
good.  He was considered competent for VA purposes.  He was 
diagnosed with recurrent major depressive disorder and 
assigned a GAF score of 70-75. 

VA treatment records from August 2002 through November 2004 
show that the veteran was alert, oriented, cooperative and 
attentive with a depressed mood and a flattened affect.  His 
speech was normal in rate and rhythm and his thought content 
was linear and coherent.  His judgment and insight were good 
and there were no suicidal or homicidal ideations and no 
perpetual disturbances.  He was assigned GAF scores of 60 to 
70 throughout March 2004 and 50 from June 2004 through 
November 2004.

A December 2004 psychological evaluation reveals that the 
veteran was alert, talkative, cooperative, casually attired 
and adequately groomed.  His affect was restricted and his 
mood was anxious and dysphoric.  His speech was normal, 
slightly circumstantial, he made fair eye contact, and his 
thought processes were logical, relevant and slightly 
obsessive.  His insight and judgment were fair, his memory 
for recent, intermediate and remote events was with slight 
impairment.  His attention and concentration were intact, his 
thought content was without psychotic features and he had no 
suicidal or homicidal ideation and no psychomotor retardation 
or agitation.  The diagnosis was depression not otherwise 
specified and organic affective syndrome secondary to 
traumatic brain injury.  He was assigned a GAF score of 57.  
The examiner noted that the veteran had a nine year history 
of depression and an eight year history of mild cognitive 
impairment secondary to a traumatic brain injury.  He 
indicated that the veteran had mild industrial and social 
impairment.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  A GAF score in the range of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  
Scores from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The veteran's symptoms of his closed head injury disability 
with mild cognitive disorder and depression are most 
consistent with a 30 percent disability rating.  While the 
veteran had been noted to have a flattened affect, which is a 
symptom associated with a 50 percent diability rating, the 
veteran has never demonstrated  circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short- or long-term memory to the extent where there is 
retention of only highly learned material and forgetting to 
complete tasks, impaired judgment or thinking or difficulty 
in establishing and maintaining effective work and social 
relationships.  In fact, the veteran has consistently been 
alert and oriented and has shown normal speech with good 
insight and judgment.  The December 2004 examiner noted that 
the veteran had only mild industrial and social impairment.  
As noted above, GAF scores ranging from 61 to 70 reflect mild 
symptoms, GAF scores in the range of 51 to 60 indicate 
moderate symptoms and scores from 41 to 50 reflect serious 
symptoms.  The veteran has been assigned GAF scores of 60 to 
75 throughout March 2004 and 50 from June 2004 through 
November 2004, with the December 2004 examiner's assignment 
of 57 being the most recent.  While the more recent GAF 
scores reflect serious or moderate symptoms, the veteran's 
symptoms noted upon examination fall well within the criteria 
for a 30 percent disability rating.  Therefore, the Board 
finds that the overall picture of the veteran's current 
symptoms of his closed head injury disability with mild 
cognitive disorder and depression indicate that the veteran's 
current condition most nearly approximates the criteria for a 
30 percent rating.  

In reaching this decision the Board considered whether the 
veteran's service-connected closed head injury disability 
with mild cognitive disorder and depression presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  Significantly, no 
evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization, due to the veteran's closed head injury 
disability with mild cognitive disorder and depression, as to 
render impractical the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.  The Board is therefore not required to remand this 
matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  Thus, the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 30 percent for the veteran's closed head injury 
disability with mild cognitive disorder and depression on and 
after January 14, 2002.  Gilbert, supra.


ORDER

An initial rating in excess of 10 percent for residuals of a 
closed head injury to include mild cognitive disorder and 
depression for the period from August 27, 2001 to January 13, 
2002 is denied.

An initial rating in excess of 30 percent for residuals of a 
closed head injury to include mild cognitive disorder and 
depression on and after January 14, 2002 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


